Appellant renews his contention that his bill of exceptions No. 3 shows error. Three witnesses for the State swore to facts which, if true, made a clear case against appellant. He took the stand and denied in detail their testimony; in other words, he swore, in effect, that their evidence was wholly false. On cross-examination, after changing the form of question upon objection thereto, the State asked him in reference to these witnesses, "Can you tell why they testified against you, if it was not so?" Certainly any testimony tending to show ill-will, animus, hatred or prejudice on the part of a witness against appellant, would have been provable in appellant's behalf. While not commending such form of interrogation, we are unable to see how it but called upon appellant to give the jury any fact known to him from which an evil motive on the part of such witnesses, could be inferred. If he knew any such, his attorney could bring it out. If he knew none, we believe it not seriously wrong for the State to ask that fact. We find ourselves unable to make application of the authorities cited on this point. *Page 313 
Corine Jones swore that at the instance of appellant she delivered to Nance two pint bottles of whisky, Nance was evidently drinking and became drunk. He testified that he only drank one bottle of whisky. One Sampson also testified that Nance drank from only one bottle, a brown beer bottle. Under these facts it was plainly not erroneous to permit the sheriff to testify that later that day he arrested Nance who was drunk in his car, and that in the car was one brown beer bottle full of whisky and a similar bottle empty. From no angle could this be said to prove two separate offenses against this appellant, nor to prove an offense with which he had no connection.
The testimony of appellant's possession of the whisky in question was direct; as was that of the fact that he sold it. We are still of opinion that the facts did not call for a charge on circumstantial evidence.
Finding no error in the record, the motion for rehearing will be overruled.
Overruled.